United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1989
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Kevin Matthew Watkins

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                          Submitted: November 16, 2017
                           Filed: November 30, 2017
                                  [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       In this direct criminal appeal, Kevin Watkins challenges the sentence the
district court1 imposed following his guilty plea to possession of child pornography.

      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.
His counsel has moved to withdraw and submitted a brief under Anders v. California,
386 U.S. 738 (1967), discussing the reasonableness of the sentence.

       We conclude that the district court did not abuse its discretion in sentencing
Watkins, as it properly considered the 18 U.S.C. § 3553(a) factors; and there was no
indication that it overlooked a relevant factor, or committed a clear error of judgment
in weighing relevant factors. See United States v. David, 682 F.3d 1074, 1077 (8th
Cir. 2012) (standard of review); United States v. Wohlman, 651 F.3d 878, 887 (8th
Cir. 2011). Furthermore, we have independently reviewed the record under Penson
v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal.

      Accordingly, we grant counsel’s motion, and affirm.
                     ______________________________




                                         -2-